Citation Nr: 0722327	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral hearing loss.  The veteran subsequently initiated 
and perfected an appeal of this determination.  

The veteran's claim was initially presented to the Board in 
May 2006, at which time this issue was remanded to the RO for 
additional development.  It has now been returned to the 
Board.  


FINDING OF FACT

The veteran does not have hearing loss as defined by VA 
regulation.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The March 2005 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
July 2006.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"the threshold for normal hearing is from 0 to 20 dBs 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The veteran has stated that during military service, he 
served in combat, and was frequently exposed to loud gunfire 
and other acoustic trauma.  He claims bilateral hearing loss 
as a result.  The veteran's service personnel records confirm 
his receipt of the Combat Infantryman's Badge, and thus his 
participation in combat is conceded by the Board.  In 
considering claims of veterans who engaged in combat, the 
absence of an official report of an inservice injury or 
disease can be overcome by satisfactory lay or other evidence 
which shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran underwent private audiological examination in 
December 2004.  The examination results for individual 
decibel levels were given in a graphical format which the 
Board, lacking specialized medical expertise, may not 
interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
However, in an accompanying letter summarizing the 
examination findings, the examiner stated the veteran had 
mild high frequency sensorineural hearing loss bilaterally.  
The veteran's puretone average thresholds at 1000, 2000, 
3000, and 4000 hertz were 28 dBs in the right ear and 26 dBs 
in the left ear.  Word recognition scores were 96 percent 
bilaterally.  

In response to the Board's May 2006 remand order, a VA 
audiological examination was afforded the veteran in July 
2006.  At this time, his puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
20
20
LEFT
10
10
10
10
30

The puretone threshold average was 21 decibels in the right 
ear and 15 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The examiner 
concluded the veteran did not have hearing loss as defined by 
VA regulation, and interpreted the December 2004 private 
examination results as likewise insufficient to warrant a 
diagnosis of bilateral hearing loss under the same standard.  

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence to be against a service 
connection claim for bilateral hearing loss.  Central to any 
service connection claim is a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
neither the December 2004 private examination report nor the 
July 2006 VA examination results reflect bilateral hearing 
loss as defined by VA at 38 C.F.R. § 3.385; that is, the 
veteran does not have auditory thresholds in any of the 
required frequencies of 40dBs or greater, auditory thresholds 
for at least three frequencies of 26 decibels or greater, or 
speech recognition scores less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).  As the Board could not interpret 
the December 2004 examination results on its own, they were 
referred to a state-licensed audiologist for interpretation, 
and that examiner found those results also did not meet the 
criteria for a diagnosis of hearing loss.  In the absence of 
a current disability, service connection for bilateral 
hearing loss must be denied.  See Brammer, supra.  

The veteran has himself stated that he has a current 
diagnosis of hearing loss resulting from acoustic trauma 
during military service.  However, as a layperson, he is not 
capable of making medical conclusions, thus, his statements 
regarding his current disability are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as competent evidence of a current diagnosis of 
bilateral hearing loss has not been presented.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


